
	
		I
		111th CONGRESS
		2d Session
		H. R. 4955
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the National Science Foundation to provide
		  grants for implementing or expanding research-based reforms in undergraduate
		  STEM education for the purpose of increasing the number and quality of students
		  studying toward and completing baccalaureate degrees in STEM.
	
	
		1.Short titleThis Act may be cited as the
			 Transforming Undergraduate STEM
			 Education Act.
		2.Transforming
			 undergraduate education in STEMSection 17 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n–6) is amended to read as
			 follows:
			
				17.Transforming
				undergraduate education in STEM
					(a)In
				generalThe Director shall award grants, on a competitive,
				merit-reviewed basis, to institutions of higher education to implement or
				expand research-based reforms in undergraduate STEM education for the purpose
				of increasing the number and quality of students studying toward and completing
				baccalaureate degrees in STEM.
					(b)Uses of
				fundsActivities supported by grants under this section may
				include—
						(1)development,
				implementation, and assessment of innovative, research-based approaches to
				transforming the teaching and learning of disciplinary or interdisciplinary
				STEM at the undergraduate level;
						(2)expansion of
				successful STEM reform efforts beyond a single course or group of courses to
				achieve reform within an entire academic unit, or expansion of successful
				reform efforts beyond a single academic unit to other STEM academic units
				within an institution;
						(3)creation of
				multidisciplinary or interdisciplinary courses or programs that formalize
				collaborations for the purpose of improved student instruction and research in
				STEM;
						(4)expansion of
				undergraduate STEM research opportunities to include interdisciplinary research
				opportunities and research opportunities in industry, at Federal labs, and at
				international research institutions or research sites;
						(5)implementation or
				expansion of bridge, cohort, tutoring, or mentoring programs proven to enhance
				student recruitment or persistence to degree completion in STEM;
						(6)improvement of
				undergraduate STEM education for nonmajors, including education majors;
						(7)implementation of
				technology-driven reform efforts, including the installation of technology to
				facilitate such reform, that directly impact undergraduate STEM instruction or
				research experiences;
						(8)development and
				implementation of faculty development programs focused on improved instruction,
				mentoring, evaluation, and support of undergraduate STEM students;
						(9)support for
				graduate students and postdoctoral fellows to participate in instructional or
				assessment activities at primarily undergraduate institutions; and
						(10)research on
				teaching and learning of STEM at the undergraduate level related to the
				proposed reform effort, including assessment and evaluation of the proposed
				reform activities and research on scalability and sustainability of approaches
				to reform.
						(c)Selection
				process
						(1)ApplicationsAn
				institution of higher education seeking a grant under this section shall submit
				an application to the Director at such time, in such manner, and containing
				such information as the Director may require. The application shall include, at
				a minimum—
							(A)a description of
				the proposed reform effort;
							(B)a description of
				the research findings that will serve as the basis for the proposed reform
				effort or, in the case of applications that propose an expansion of a
				previously implemented reform effort, a description of the previously
				implemented reform effort, including data on student recruitment, persistence
				to degree completion, and academic achievement;
							(C)evidence of
				institutional support for, and commitment to, the proposed reform effort,
				including long-term commitment to implement successful strategies from the
				current reform effort beyond the academic unit or units included in the grant
				proposal;
							(D)a description of
				existing or planned institutional policies and practices regarding faculty
				hiring, promotion, tenure, and teaching assignment that reward faculty
				contributions to undergraduate STEM education; and
							(E)a description of
				the plans for assessment and evaluation of the proposed reform activities,
				including evidence of participation by individuals with experience in
				assessment and evaluation of teaching and learning programs.
							(2)Review of
				applicationsIn selecting grant recipients under this section,
				the Director shall consider at a minimum—
							(A)the likelihood of
				success in undertaking the proposed effort at the institution submitting the
				application, including the extent to which the faculty, staff, and
				administrators of the institution are committed to making the proposed
				institutional reform a priority of the participating academic unit or
				units;
							(B)the degree to
				which the proposed reform will contribute to change in institutional culture
				and policy such that a greater value is placed on faculty engagement in
				undergraduate education;
							(C)the likelihood
				that the institution will sustain or expand the reform beyond the period of the
				grant; and
							(D)the degree to
				which scholarly assessment and evaluation plans are included in the design of
				the reform effort.
							(3)PriorityFor
				proposals that include an expansion of existing reform efforts beyond a single
				academic unit, the Director shall give priority to proposals for which a senior
				institutional administrator, including a dean or other administrator of equal
				or higher rank, serves as the principal investigator.
						(4)Grant
				distributionThe Director shall ensure, to the extent
				practicable, that grants awarded under this section are made to a variety of
				types of institutions of higher
				education.
						.
		
